Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
The amendment filed on 9/9/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (US 20150338571, cited previously)
           Regarding claim 1, Jun teaches a display device (at least Fig.13/Fig.15, 1, 3, 12 and 10) comprising: a display panel 7000 ([0054], Fig.1); at least one light assembly 
(6000, [0054]);
an optical layer (4001 without any tabs as shown below, [0064]-[0072], Fig.1) behind the display panel;

 an optical sheet (optical sheet is top most layer among the layers 4002-4004 with openings/tabs shown below in Fig.1) between the display panel and the optical layer and including a plurality of coupling portions (plurality of tabs shown on optical sheets 4002-4004 in Fig.1, 5200 in Fig.13 or 4100 in Fig.8 and [0152]); 


    PNG
    media_image1.png
    585
    657
    media_image1.png
    Greyscale

and a frame behind the optical layer (base section 1000/1600), 
wherein the frame (bottom cover 1000) includes: 
a flange (elements 2100 in Fig.13 and 2240 in Fig.5) supporting a portion of a back surface of the optical layer; 
a plurality of first ribs (optical member support portion 2200 in Fig.13 and  [0079]) extended from the flange 2240, wherein each of the plurality of first ribs is configured to contact and support a respective outermost side surface of the optical layer (the optical layer without the tabs shown in Fig.1 and is included in Fig.13 that are supported by 2200) and a respective side surface (because the pile of optical elements shown in Fig.13 include both the optical layer and the optical sheets (see 4000 in Fig.3 and 

    PNG
    media_image2.png
    868
    648
    media_image2.png
    Greyscale

of the optical sheet, the plurality of first ribs spaced apart and arranged along a periphery of the display panel (Fig.13 shows just one side of the frame with the ribs, and the frame has 4 sides); and a plurality of second ribs (hook portion in Fig.13, that holds tabs 4100 that correspond to optical layers as shown in Fig.1) extended from the flange 2100, “wherein each of the plurality of second ribs is positioned to be spaced apart and to be further laterally outward from the outermost side surface of the optical layer at a position where each of the second ribs are located,


    PNG
    media_image3.png
    517
    719
    media_image3.png
    Greyscale

wherein each of the plurality of second ribs are inserted into a corresponding coupling portion (tabs 4100 in Fig.13) of the plurality of coupling portions of the optical sheet to couple the optical sheet to the frame.


Jan teaches an optical layer and does not teach a diffusion layer. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use a diffusion layer for the optical layer in Jun, in order to achieve uniformity of light.

Regarding claim 2, Jun teaches a display device (Fig.1 and 3 in Jun) wherein the plurality of first ribs 2210 comprises a bent portion (2220 or 2230 in Fig.5) of the frame.

Regarding claim 3, Jun teaches a display device, wherein the plurality of second ribs (2120 in Fig.8) includes at least one protrusion (hook portion of 2110) bent toward the optical layer (since the pile of optical elements in Fig.8 also include an optical layer and therefore the hook faces the optical layer).

Regarding claim 5, Jun teaches a display device, wherein a base of each of the plurality of first ribs where each first rib protrudes from the frame is at a same level as a base of each of the plurality of second ribs where each second rib protrudes from the frame (since both ribs emanate from the same base section of the frame).

Regarding claim 6, Jun teaches a display device, wherein a height of each of the plurality of first and second ribs is greater than a combined height of the diffusion plate and the optical sheet (Fig.13).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jun and further in view of LV (US 20160077275, cited previously)
Regarding claim 4, Jun teaches the invention set forth in claim 1 above, but is silent regarding a display device, wherein the plurality of first ribs and the plurality of second ribs comprise a cutout and bent portion of the frame.  
In the same field of endeavor, LV teaches a display device, wherein the plurality of first ribs 2061 (fig.5 and Fig.3,4 and 7) and the second rib (2062 of element 206 in Fig.2) comprise a cutout and bent portion of the frame in order to fasten back cover 205 to the optical members 201 (Fig.3).  
Therefore, from the teachings of LV, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use the cut out in the back cover, in the device of Jun in order to fasten back cover to the optical members (Fig.3, Note: LV is relied upon to indicate that the first and second ribs do not have to be separately attached to the frame, but can be part of the frame itself as a cut-out, as is well known in the art and  as shown in LV).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jun in view of JP (JP 5257345 B2, hereinafter JP)
      Regarding claim 7, Jun teaches the invention set forth in claim 1 above but is silent regarding the frame further includes: a central portion; and an inclined portion forming a predetermined angle with the central portion, wherein the flange extends horizontally from the inclined portion and parallel to the central portion.
JP teaches a frame further includes: a central portion; and an inclined portion forming a predetermined angle with the central portion, wherein the flange extends horizontally from the inclined portion and parallel to the central portion and such that the first and second ribs extend from the flange (Fig.1 wherein 17 is indicative of the central portion and the base of 20,19 and 23 from wherein 20,19,23 extend is the flange portion that extends inclinedly upward from the base).

    PNG
    media_image4.png
    804
    540
    media_image4.png
    Greyscale


Therefore, from the teachings of JP, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use an inclined flange section, inclined upward from the central portion of the frame, and such that the first and second ribs are formed on the top horizontal surface of the flange, in the device of Jun in order to achieve stability of the optical layers during transportation.  
				Response to Arguments
        The arguments filed on 9/9/22 is acknowledged and are moot in view of new grounds of rejection for the claims that have been amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner